         SCHEER LAW GROUP, LLP
         JOSHUA L. SCHEER #242722
     2   REILLY D. WILKINSON #250086
         155 N. Redwood Drive, Suite 100
     3   San Rafael, CA 94903
         Telephone: (415) 491-8900
     4   Facsimile: (415) 491-8910
         rwi lk i nson@schcerlawgroup.com
     S   PH.061-134485-M
     6
         Attorneys for Opposing Creditor
     7   PATELCO CREDIT UNION, its successors and/or assignees
     8
                                 UNITED STATES BANKRUPTCY COURT FOR
     9
                                   THE NORTHEN DISTRICT OF CALIFORNCA
    10
                                              OAKLAND DIVISION
    ll
         Io re:                                            Bk. No. 19-41221
    12
         DARREN DWAYNE AUSTIN and GANICE
    13
         MORGAN AUSTIN dba Ganice Morgan-                    1<:CtARATION IN SUPPORT OF
    l4                                                       PPOSITION TO DEBTORS' MOTION
         Austin,                                           l'O EXTEND/IMPOSE AUTO MATIC
    15
                                                            TAY
                        Debtors.
    16
                                                             curing·
                                                             ate: June27,2019
    17                                                      rime; lO:OOam
                                                           Place: Bankruptcy Court
    18                                                             1300 Clay Street
                                                                   Oakland, CA 94612
    19                                                             Courtroom 215
    20                                                        , declare and state:
    21                  1.      As to the following facts, I know them to be true of my own personal
    22   knowledge and if called upon to testify in this action, I could and would testify competently to
    23   the following facts personally known to me to be true.
    24                  2.      I am an employee of PATELCO CREDIT UNION, which is the moving
    25   party herein ("Lender"). I am the employee of Lender most familiar with this case and the facts

    26   herein. the designated custodian of records and am authorized to make these statements on behal
    27   of Lender. I have reviewed the loan service records of Lender before making these statements.
    28   The loan service records are kept in the regular course of business, at or near the time of the




Case: 19-41221      Doc# 26-1        Filed: 06/26/19       Entered: 06/26/19 13:59:16           Page 1 of
                                                  7
        event which is noted or memorialized.
    2                   3.      Lender is the current payee of a Promissory Note dated January 16, 2004
    3   in the principal amount of $760,000.00 (the "Note") secured by a First Deed of Trust of same
    4   date, which bears interest as specified therein. The original Note is held by Lender and a copy is
    S   attached hereto as Exhibit "I" and is incorporated herein by reference.
    6                   4.      The indebtedness evidenced by the Note is secured by a Deed of Trust (the
    7   "Deed of Trust") executed and recorded in Alameda County and which encumbers the real
    8   property located at 9S8 Larkspur Road, Oakland, CA 94610, (the "Property"). Copies of the
    9   Deed of Trust and all assignments arc attached hereto as Exhibit "2" and incorporated herein by
   10   reference.
   II                   5.      Lender is the current holder of the Note and maintains all beneficial
   12   interest relating to the subject loan.
   13                   6.      Interest continues to accrue as set forth in the Note.
   14                   7.      As of the bankruptcy filing date, the amount required to reinstate the loan
   IS   was $222,274.29 and the amount required to payoff the loan was $943,089.80.
   16                   8.      This is the eighth (8th) bankruptcy filed by one or both of the Debtors
   17   since July 2007. A description of the bankruptcies are below:
   18   Flrst Bankruptcy

   19           On July I J, 2007, Debtors filed a Petition under Chapter 13 of the Bankruptcy Code, No.
   20   07-42148-RJN ("First Bankruptcy"). Lender filed a Motion for Relief from Stay on November
   21   7, 2007 for failure to make payments. On November 28, 2007, the Court entered an Agreed
   22   Order Resolving Lender's Motion for Relief from Stay ("First Adequate Protection Order").
   23   A true and correct copy of the First Adequate Protection Order is attached hereto as Exhibit "3."
   24   On December 17, 2007, Lender filed a Declaration Regarding Breach of Order for Debtor failure
   25   to comply with the First Adequate Protection Order. On January 9, 2008, Debtors filed Motions
   26   to Dismiss Chapter 13 Case. On January J 1, 2008, the Court entered an Order of Dismissal of
   27   the First Bankruptcy. A true and correct copy of the Order of Dismissal of the First Bankruptcy
   28   is attached hereto as Exhibit "4."



Case: 19-41221       Doc# 26-1        Filed: 06/26/19      Entered: 06/26/19 13:59:16           Page 2 of
                                                   7
         Second Bankruptcy
    2            On January 29, 2008, just over two weeks after they voluntarily dismissed their First
    3    Bankruptcy, Debtors filed a Petition under Chapter 13 of the Bankruptcy Code, No. 08-40399-
    4    UT ("Second Bankruptcy"). On February 8, 2008. Debtors filed a Motion to Extend Stay as to
    S    all Creditors. Lender opposed the Motion to Extend Stay and on February 2S, 2008, the Court
    6    entered an Order Extending Stay to All Creditors Except Lender. On April 16, 2008 the Court
    7    entered an Adequate Protection Order and on May 22, 2008 the Court entered an Amended
    8    Adequate Protection Order (''Second Adequate Protection Order"). A true and correct copy o
    9    the Second Adequate Protection Order is attached hereto as Exhibit "5." On May 23, 2008,
   10    Lender filed Declaration Regarding Breach of Order for failure to comply with terms of the
   11    Second Adequate Protection Order. Debtor was in default in regular monthly payments to
   12    Lender as well as payments to the Chapter 13 Trustee. On July 15, 2008, the Chapter 13 Trustee
   13    filed a Motion to Dismiss Chapter 13 Case for Failure to Make Plan Payments. On September 2,
   14    2008, the Chapter 13 Trustee filed another Motion to Dismiss Chapter 13 Case for Failure to
    15   Make Plan Payments. On November 3, 2008, the Chapter 13 Trustee filed a Motion to Dismiss
    l6   Proceedings for failure to complete plan modification. On November 19, 2008, Lender filed
    l7   another Declaration Regarding Breach of Order for failure to comply with terms of the Second
    18   Adequate Protection Order. Debtor was in default in regular monthly payments to Lender as
    19   well as payments to the Chapter 13 Trustee. On June 2, 2009 the Court entered an Order of
   20    Dismissal for failure to complete plan modification. A true and correct copy of the Order
   21    dismissing the Second Bankruptcy is attached hereto as Exhibit "6."
    22   Third Bankruptcy
   23            On September 14, 2009, Debtors filed a Petition under Chapter 7 of the Bankruptcy
    24   Code, No. 09-48628-EDJ ("Third Bankruptcy"). Lender filed a Motion for Relief from the
    25   Automatic Stay on November S, 2009. The Order Vacating Automatic Stay was entered on
    26   December l l, 2009. A true and correct copy of the Order Vacating the Stay in the Third
    27   Bankruptcy is attached hereto as Exhibit "7." Debtors received their discharge on February 7,
    28   2010.


                                                          .,
Case: 19-41221        Doc# 26-1      Filed: 06/26/19      Entered: 06/26/19 13:59:16           Page 3 of
                                                  7
         Fourth Bankruptcy
    2           On July 15, 20 l I, Debtors filed a Petition under Chapter 13 of the Bankruptcy Code, No.
    3    l l-47516-RLE ("Fourth Bankruptcy"). Lender filed a Motion for Relief from the Automatic
    4    Stay on August 24, 2011. On September 26, 2011 the Court entered an Adequate Protection
    S    Order ("Third Adequate Protection Order"). A true and correct copy of the Third Adequate
    6    Protection Order is attached hereto as Exhibit "8." Due to Debtors failure to comply with the
    7    terms of the Third Adequate Protection Order, Lender restored the Motion for Relief from Stay
    8    on October 19, 2011. On November 8, 2011, Lender filed a Notice of Termination of the
    9    Automatic Stay for failure to comply with the tenns of the Third Adequate Protection Order. A
    lO   true and correct copy of the Notice of Termination of Stay entered in the Fourth Bankruptcy is
    ll   attached hereto as Exhibit "9" On November 21, 2011, the Chapter t 3 Trustee filed a Motion to
    12   Dismiss Chapter 13 Case for f ailurc to Make Plan Payments. The Court entered an Order of
    13   Dismissal Prior to Confinnation of Plan on December 13, 2011. A true and correct copy of the
    14   Order Dismissing the Fourth Bankruptcy is attached hereto as Exhibit "10."
    1S   Fifth Bankruptcy
    16          On September 3, 201 S, Debtor, Ganice Morgan Austin, filed a Petition under Chapter 13
    17   of the Bankruptcy Code, Case No. 15-42735-WJL ("Fifth Bankruptcy"). On February 25, 201
    18   Debtor confirmed a Plan in the Fifth Bankruptcy in which she was to make monthly plan
    19   payments in the amount of $500.00 for the first three months and then $820.00 for 57 months. In
    20   addition, Debtor was to sell or refinance the Property by December 2016. The Plan also
    21   provided that Lender would receive $15.00 per month on its arrears until the Property was sold.
    22           On October 7, 2015, the Trustee filed a Motion to Dismiss or Convert Chapter 13 Case
    23   for Failure to Make Plan Payments, Docket No. 24 ("First Motion to Dismiss")
    24           On November 4, 2015, the Trustee filed another Motion to Dismiss or Convert Chapter
    25    13 Case for Failure to Make Plan Payments, Docket No. 34 ("Second Motion to Dismiss").
    26           On January 8, 2016, the Trustee filed another Motion to Dismiss or Convert Chapter 13
    27   Case for Failure to Make Plan Payments, Docket No. 59 (''Third Motion to Dismiss").
    28   Ill



                                                          A


Case: 19-41221      Doc# 26-1       Filed: 06/26/19      Entered: 06/26/19 13:59:16           Page 4 of
                                                 7
                On January 22, 2016, the Trustee filed another Motion to Dismiss or Convert Chapter 13
    2    Case for Failure to Make Plan Payments, Docket No. 66 ("Fourth Motion to Dismiss").
    3            On February 5, 2016, the Tmstce filed another Motion to Dismiss or Convert Chapter 13
    4    Case for Failure to Make Plan Payments, Docket No. 70 ("Fifth Motion to Dismiss").
    5           On April 13, 2016, the Trustee filed another Motion to Dismiss or Convert Chapter 13
    6    Case for Failure to Make Plan Payments, Docket No. 79 ("Sixth Motion to Dismiss"). On May
    7    6, 2016, Debtor and the Trustee entered into a stipulation to cure the default, Docket No. 80.
    8           On September 15, 2016, the Trustee filed another Motion to Dismiss or Convert Chapter
    9    13 Case for Failure to Make Plan Payments, Docket No. 86 ("Seventh Motion to Dismiss"}.
    10          On December 21, 2016 Debtor filed Motion to Modify Chapter 13 Plan, Docket No .88
    11   ("First Motton to Modify"). Pursuant to the First Motion to Modify, Debtor proposed to sell or
    12   refinance the Property by April 30, 2017.
    13          On January 26, 2017, Debtor filed an Amended Motion to Modify Chapter 13 Plan,
    14   Docket No. 92 ("Amended Motion to Modify"). Pursuant to the Amended Motion to Modify,
    15   Debtor also proposed to sell or refinance the Property by April 30, 20 l 7. On March 3, 2017. the
    16   Courtentered an order granting the Amended Motion to Modify.
    l7          On May 2, 2017, Debtor filed a Motion to Modify Plan, Docket No. 96 ("Third Motion
    18   to Modify"). Pursuant to the Third Motion to Modify, Debtor proposed to sell of refinance the
    19   Property by July 31, 2017.
    20          On May 2, 2017, the Trustee filed another Motion to Dismiss Chapter 13 Case, Docket
    21   No. 99 ( 11Elghth Motion to Dismiss") for failure to comply with the Plan regarding the sale or
    22   refinance of the Property.
    23           On July 17, 2017, Debtor filed a Motion to Modify Plan, Docket No.104 ("Fourth

    24   Motion to Modify"). Pursuant to the Fourth Motion to Modify, Debtor claimed that her income
    25   has increased and she wanted to keep the Property. Lender opposed the Fourth Motion to
    26   Modify and the Fifth Bankruptcy was dismissed on August 21, 2017. A true and correct copy of
    27   the Order dismissing the Fifth Bankruptcy is attached hereto as Exhibit "11 ." By the time the
    28   Fifth Bankruptcy was dismissed, the Trustee had filed eight motions to dismiss, the Debtor had



Case: 19-41221       Doc# 26-1        Filed: 06/26/19     Entered: 06/26/19 13:59:16           Page 5 of
                                                   7
         filed four motions to modify and entered into one infonnal suspension of default with the
     2   Trustee.
     3   Sixth Bankruptcy

     4                  On December 27, 2017, Debtors filed a Petition under Chapter 13 of the
     5   Bankruptcy Code, Case No. 17-43173. ("Sixth Bankruptcy"). On January 8, 2018, Debtors
     6   filed a motion to extend the stay as to all creditors. On January 25, 2018, Lender filed opposition
     7   to Debtors' Motion to Extend. The Motion to Extend was denied as to Debtor, Ganice Morgan-
     8   Austin and deemed moot as to Debtor Darren Austin as he had a prior bankruptcy dismissed in
     9   the preceding 12 months. A true and correct copy of the Order on Debtors' Motion to Extend is
    10   attached hereto as Exhibit "12" On May 24, 2018, the Trustee filed a Motion to Dismiss for
    11   Debtor's failure to make plan payments. On June 20, 2018, the Court entered an Order of
    12   Dismissal after Default of Chapter 13 Plan Payments. A true and correct copy of the Order
    13   Dismissing the Sixth Bankruptcy is attached hereto as Exhibit" 13."
    14   Seventh Bankruptcy

    15                   On July 3, 2018, Darren Dwayne Austin filed a Petition under Chapter l3 of the
    16   Bankruptcy Code, Case No. 18-41541. ("Seventh Bankruptcy"). Shortly thereafter, on July 19,
    l7   20 l 8, the Trustee filed a Motion to Dismiss Case and the Court entered an Order of Dismissal fo

    18   Failure to Comply. A true and correct copy of the Order Dismissing the Seventh Bankruptcy is
    19   attached hereto as Exhibit "14."
    20   Eighth/ Current Bankruptcy

    21                   On May 28, 2019, Debtors filed a Petition under Chapter l I of the Bankruptcy

    22   Code, Case No. 19-41221. ("Current Bankruptcy"). On June l3, 2019, Debtors filed a Motion
    23   to Extend/Impose Automatic Stay, with a hearing scheduled for June 27, 2019.
    24                  9.     In addition to the eight (8) bankruptcies, the Debtors have filed two
    25   lawsuits as well.
    26   First Lawsuit and Modification

    27                  On December 9, 201 I, four (4) days before the Fourth Bankruptcy was dismissed,
    28   Debtors filed an action against Lender in Alameda Superior Court, Case No. RO 11607656



Case: 19-41221      Doc# 26-1       Filed: 06/26/19      Entered: 06/26/19 13:59:16           Page 6 of
                                                 7
         ("First Lawsuit"). On March 7, 2012, Lender and Debtors entered into a settlement agreement

    2    and Lender provided Debtors with a modification. A true and correct copy of the Settlement and
    3    Addendum is attached hereto as Exhibit "15."
    4    Second Lawsuit and Lender's Offer of Payment Plan
    5                     On July 27, 2018, a month after the Sixth Bankruptcy was dismissed, Debtors
    6    filed an action against Lender in Alameda Superior Court, Case No. RG18910554 ("Second
    7    Lawsuit',"}. In the Second Lawsuit, Debtors alleged Lender's Notice of Default was invalid
    8    because Defendant failed to contact them to discuss foreclosure alternatives. Lender disagreed,
    9    as it had provided Debtors with a modification and worked with the Debtors through 7 prior

   10    bankruptcies. However, in the interest of working with Debtors, Lender rescinded its Notice of
   11    Default and reached out to Debtors again to provide Debtors with foreclosure alternatives. The
   12    Debtors submitted a loan modification application, which was denied. However, Lender did
   13    offer Debtors a repayment plan that would allow them to avoid foreclosure and stay in the
   14    Property based on the infonnation provided in their loan 1nodification application. A true and
   15    correct copy of the repayment plan agreement is attached hereto as Exhibit" 16." Debtors
   16    declined to accept the repayment plan agreement as Debtor, Ganice Morgan-Austin's income
    17   was not consistent and that Debtors were instead applying for a loan to reinstate, not payoff
    18   Lender's loan.
   19           On March l , 2019, after a new Notice of Default had been filed, Lender's agent

   20    detennined that a prior Notice of Default from 2007 was still on record as well ("2007 Notice of
   21    Default"). Lender rescinded the 2007 Notice of Default on May 7, 2019. The 2007 Notice of
   22    Default and subsequent rescission had nothing to do with the most recent Notice of Default.
   23                      I dedare under penalty of perjury under the laws of the United States of America
   24    that the foregoing is true and correct and that this Declaration was executed on
    25   Jl ir~ e J- c;       , Wl 9 , at .                C
    26
    27
    28

                                                          .,
Case: 19-41221       Doc# 26-1        Filed: 06/26/19      Entered: 06/26/19 13:59:16          Page 7 of
                                                   7
